PER CURIAM.
The following amendments to the Rules of Summary Procedure shall take effect at 12:01 a. m., January 1,1981. All conflicting rules and statutes are hereby superseded.
Rule 7.060. Process
A summons entitled Notice to Appear stating the time and place of hearing shall be served on the defendant. The summons or notice to appear shall inform the defendant, in a separate paragraph containing bold type, of his right to venue. This paragraph on venue shall read:
Right to Venue. The law gives the person or company who has sued you the right to file suit in any one of several places as listed below. However, if you have been sued in any place other than one of these places, you, as the defendant, have the right to request that the case be moved to a proper location or venue. A proper location or venue may be one of the following:
1. Where the contract was entered into;
2. If suit is on unsecured promissory note, where note is signed or where maker resides;
3. If the suit is to recover property or to foreclose a lien, where the property is located;
4. Where the event giving rise to the suit occurred;
5. Where any one or more of the defendants sued reside;
6. Any location agreed to in a contract.
If you, as a defendant, believe the plaintiff has not sued in one of these correct places, you may appear on your court date and orally request a transfer or you may file a written request for transfer, in affidavit form (sworn to under oath) with the court seven days prior to your first court date and send a copy to the plaintiff or plaintiff’s attorney, if any.
A copy of the statement of claim shall be served with said notice.

Comment

If the statutory venue, chapter 47, Florida Statutes, is changed by the legislature, this change should be reflected in the required notice.
Rule 7.170. Default; Judgment
(a) Default. If defendant does not appear at the scheduled time, the plaintiff is entitled to a default to be entered by either the judge or clerk.
(b) Final Judgment. After default is entered, the judge shall receive evidence establishing the damages and enter judgment in accordance with the evidence and the law. The judge may inquire into and prevent abuses of venue prior to entering judgment.

Comment

By the amendment to this rule, the judge is permitted to ensure by any means which he deems appropriate that venue is not being abused.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.